Shulman, Judge.
These cases have been remanded for action necessary to give effect to the judgment of the Supreme Court in Travelers Indem. Co. v. Guess, 243 Ga. 559, reversing this court’s judgment entered on December 1, 1978, 148 Ga. App. 496 (251 SE2d 590). Accordingly, the judgment heretofore rendered by this court is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed with direction that summary judgment be entered in favor of Travelers Indemnity Company.


Quillian, P. J., and Birdsong, J., concur.

Nall & Miller, Thomas J. Kassin, for appellees.